DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed June 17, 2022 has been considered.

Drawings
The drawings filed February 4, 2022 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The cart seat" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Similarly note claims 4-10.
Claim 14 recites the limitation “wherein the base is configured to rotate about a second vertical axis that is offset with respect to the first vertical axis” in lines 2-4.  It is unclear how the base can achieve this.  It appears that the seat, and not the base, is configured to rotate about a second vertical axis that is offset with respect to the first vertical axis.  Clarification is required.
Claim 16 recites the limitation "the second portion" There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-7 and 9, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamanouchi et al (8459739).
Note a car seat comprising: a first portion (50, 80) comprising a seatbelt attachment pathway (70) extending from a first side of the first portion (at 72) to a second side of the first portion (around 71 to opposite side 72), the seatbelt attachment pathway configured to receive a portion (6a) of an automobile seatbelt (5); and a second portion (20) coupled to the first portion, the second portion comprising: a seat (21, 22); and a set of shoulder belts (see Figure 1) to secure a child in the car seat; wherein the second portion (see Figure 5) is configured to rotate at least 180 degrees with respect to the first portion.
Regarding claim 3, note the first portion is a base that is configured to be secured to an automobile seat (1) via at least the automobile seatbelt, and wherein the first portion has a first vertical axis (along the front edge of the first portion).
Regarding claim 4, note the second portion is configured to rotate about a second vertical axis (rd) that is offset with respect to the first vertical axis.
Regarding claim 5, note the second portion is configured to rotate about a non-vertical axis (horizontal axis, Figure 4).
Regarding claim 6, note a coupling mechanism (pins 32, holes 56a and/or holes 56b) configured to secure the second portion in a plurality of predetermined rotational positions (see lines 40-50 in column 8).
Regarding claim 7, note the predetermined rotational positions comprise a front-facing rotational position (holes 56a engaged) and a rear-facing rotational position (holes 56b engaged).
Regarding claim 9, note the seatbelt attachment pathway comprises a non-vertical orientation.  Note left-to-right and side-to-side (i.e. horizontal) orientation.

Claims 2-4 and 9-11, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lhomme et al (7731284).
Note a car seat comprising: a first portion (11) comprising a seatbelt attachment pathway (see Figures 1-3) extending from a first side of the first portion to a second side of the first portion (see Figures 1-3), the seatbelt attachment pathway configured to receive a portion of an automobile seatbelt (34); and a second portion (14, 44) coupled to the first portion, the second portion comprising: a seat (14); and a set of shoulder belts (44) to secure a child in the car seat; wherein the second portion is configured to rotate at least 180 degrees (see Figures 1-3) with respect to the first portion.
Regarding claim 3, note the first portion is a base that is configured to be secured to an automobile seat via at least the automobile seatbelt (see lines 57-60 in column 5), and wherein the first portion has a first vertical axis (along the front edge of 11).
Regarding claim 4, note the second portion is configured to rotate about a second vertical axis (18) that is offset with respect to the first vertical axis.
Regarding claim 9, note the seatbelt attachment pathway comprises a non-vertical orientation.  Note the lap belt section in Figures 1 and 2.
Regarding claim 10, note the seatbelt attachment pathway is disposed at a rear end of the first portion.  See Figures 1 and 2.
Regarding claim 11, note the second portion is non-removably coupled to the first portion.  See Figure 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6, 7, 9, 10 and 12, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Henry (7575276) in view of Abadilla et al (20110298257).
The primary reference shows all claimed features of the instant invention with the exception of a seatbelt attachment pathway extending from a first side of the first portion to a second side of the first portion, the seatbelt attachment pathway configured to receive a portion of an automobile seatbelt (claim 2); the first portion is configured to be secured to an automobile seat via at least the automobile seatbelt (claim 3); the seatbelt attachment pathway comprises a non-vertical orientation (claim 9); the seatbelt attachment pathway is disposed at a rear end of the first portion (claim 10).
In the primary reference, note a car seat comprising: a first portion (20); and a second portion (26, 33) coupled to the first portion, the second portion comprising: a seat (26); and a set of shoulder belts (see lines 33-34 in column 6) to secure a child in the car seat; wherein the second portion is configured to rotate at least 180 degrees with respect to the first portion (see lines 10-11 in column 5).
Regarding claim 3, note the first portion has a first vertical axis (along the front edge of the first portion; see Figure 8).
Regarding claim 4, note the second portion is configured to rotate about a second vertical axis (through 34) that is offset with respect to the first vertical axis.
Regarding claim 6, note a coupling mechanism (28, 31) configured to secure the second portion in a plurality of predetermined rotational positions.
Regarding claim 7, note the predetermined rotational positions comprise a front-facing rotational position and a rear-facing rotational position.  This is provided by the 360º range and the notches/ribs around the entire perimeter of elements 24 and 33.
Regarding claim 9, note the seatbelt attachment pathway comprises a non-vertical orientation.  Note left-to-right and side-to-side (i.e. horizontal) orientation.
The secondary reference conventionally teaches configuring a car seat with a seatbelt attachment pathway (102) extending from a first side of a first portion to a second side of the first portion, the seatbelt attachment pathway configured to receive a portion of an automobile seatbelt (see line 1 of ¶ 0036); the first portion is configured to be secured to an automobile seat via at least the automobile seatbelt (see line 1 of ¶ 0036); the seatbelt attachment pathway comprises a non-vertical orientation (note the left-to-right and side-to-side (i.e. horizontal) orientation); the seatbelt attachment pathway is disposed at a rear end of the first portion (see Figure 1).
It would have been obvious to one having ordinary skill in the pertinent before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a seatbelt attachment pathway as extending from a first side of a first portion to a second side of the first portion, wherein the seatbelt attachment pathway is configured to receive a portion of an automobile seatbelt; wherein the first portion is configured to be secured to an automobile seat via at least the automobile seatbelt; wherein the seatbelt attachment pathway comprises a non-vertical orientation; wherein the seatbelt attachment pathway is disposed at a rear end of the first portion.  These modifications conventionally enhance the capability to secure the assembly to a vehicle car seat for improved user safety.

Claims 2-10, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Horsfall (20150336481) in view of Henry (7575276).
The primary reference shows all claimed features of the instant invention with the exception of a set of shoulder belts to secure a child in the car seat.
In the primary reference, note a car seat comprising: a first portion (12) comprising a seatbelt attachment pathway (see ¶ 0041, lines 6-12) extending from a first side of the first portion to a second side of the first portion, the seatbelt attachment pathway configured to receive a portion (7) of an automobile seatbelt (6); and a second portion (30) coupled to the first portion, the second portion comprising: a seat (32, 34); wherein the second is configured to rotate at least 180 degrees with respect to the first portion (see Figures 7A-7B).
Regarding claim 3, note the first portion is a base that is configured to be secured to an automobile seat (see Figure 7A) via at least the automobile seatbelt, and wherein the first portion has a first vertical axis (along the front edge of 12; see Figure 7A).
Regarding claim 4, note the second portion is configured to rotate about a second vertical axis (thru 42) that is offset with respect to the first vertical axis.
Regarding claim 5, note the second portion is configured to rotate about a non-vertical axis (horizontal axis; see Figures 7A and 7B, and lines 6-8 in ¶ 0064).
Regarding claim 6, note a coupling mechanism configured to secure the second portion in a plurality of predetermined rotational positions (see lines 1-5 in ¶ 0064).
Regarding claim 7, note the predetermined rotational positions comprise a front-facing rotational position (see Figure 7B) and a rear-facing rotational position (see Figure 7A).
Regarding claim 8, note the seat is in an angled position when the second portion is in the rear-facing rotational position (Figure 7A), and the seat is in an upright position when the second portion is in the front-facing rotational position (Figure 7B).
Regarding claim 9, note the seatbelt attachment pathway comprises a non-vertical orientation.  Note left-to-right and side-to-side (i.e. horizontal) orientation.
Regarding claim 10, note the seatbelt attachment pathway is disposed at a rear end of the first portion (see Figure 7A).
The secondary reference conventionally teaches configuring a car seat with of a second portion having a set of shoulder belts to secure a child in the car seat.  See lines 33-34 in column 6.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a set of shoulder belts to the second portion to secure a child in the car seat.  This modification conventionally enhances user safety.

Claims 13, 14, 17, 20 and 21, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Henry (7575276) in view of Abadilla et al (20110298257).
The primary reference shows all claimed features of the instant invention with the exception of a seatbelt attachment pathway extending through the base from a first side of the base to a second side of the base, the seatbelt attachment pathway configured to receive a portion of an automobile seatbelt (claim 13); the base is configured to be secured to an automobile seat via at least the automobile seatbelt (claim 14); the seatbelt attachment pathway comprises a non-vertical orientation (claim 17); the seatbelt attachment pathway comprises a horizontal orientation (claim 21).
In the primary reference, note a car seat comprising: a base (20); and a seat (26) coupled to the base, wherein the seat is configured to rotate at least 180 degrees with respect to the base from a front-facing rotational position to a rear-facing rotational position (see lines 10-11 in column 5).
Regarding claim 14, note the base has a first vertical axis (along the front edge of 20); wherein the seat is configured to rotate about a second vertical axis (through 34) that is offset with respect to the first vertical axis.
Regarding claim 20, note the seat is configured to rotate 360 degrees with respect to the base.  See lines 10-11 in column 5.
The secondary reference conventionally teaches configuring a car seat with a seatbelt attachment pathway (102) extending through a base from a first side of the base to a second side of the base, the seatbelt attachment pathway configured to receive a portion of an automobile seatbelt (see line 1 of ¶ 0036); the base is configured to be secured to an automobile seat via at least the automobile seatbelt (see line 1 of ¶ 0036); the seatbelt attachment pathway comprises a non-vertical orientation (note the left-to-right and side-to-side (i.e. horizontal) orientation); the seatbelt attachment pathway comprises a horizontal orientation (note the left-to-right and side-to-side (i.e. horizontal) orientation).
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a seatbelt attachment pathway as extending through the base from a first side of the base to a second side of the base, the seatbelt attachment pathway being configured to receive a portion of an automobile seatbelt; wherein the base is configured to be secured to an automobile seat via at least the automobile seatbelt; wherein the seatbelt attachment pathway comprises a non-vertical orientation, horizontal orientation.  These modifications enhance securement of the assembly to an automobile seat for improved user safety.

Claims 13, 14, 17-19, and 21, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Kassai et al (6520579) in view of Abadilla et al (20110298257).
The primary reference shows all claimed features of the instant invention with the exception of a seatbelt attachment pathway extending through the base from a first side of the base to a second side of the base, the seatbelt attachment pathway configured to receive a portion of an automobile seatbelt (claim 13); the base is configured to be secured to an automobile seat via at least the automobile seatbelt (claim 14); the seatbelt attachment pathway comprises a non-vertical orientation (claim 17); the seatbelt attachment pathway is disposed at a rear end of the base (claim 18); and the seatbelt attachment pathway comprises a horizontal orientation (claim 21).
In the primary reference, note a car seat comprising: a base (100); and a seat (200) coupled to the base, wherein the seat is configured to rotate at least 180 degrees with respect to the base from a front-facing rotational position to a rear-facing rotational position (see Figures 1 and 2).
Regarding claim 14, note the base has a first vertical axis (along the front edge of 100); wherein the seat is configured to rotate about a second vertical axis (through 404) that is offset with respect to the first vertical axis.
Regarding claim 19, note the seat is non-removably coupled to the base.  See Figure 1.
The secondary reference conventionally teaches configuring a car seat with a seatbelt attachment pathway (102) extending through a base from a first side of the base to a second side of the base, the seatbelt attachment pathway configured to receive a portion of an automobile seatbelt (see line 1 of ¶ 0036); the base is configured to be secured to an automobile seat via at least the automobile seatbelt (see line 1 of ¶ 0036); the seatbelt attachment pathway comprises a non-vertical orientation (note the left-to-right and side-to-side (i.e. horizontal) orientation); the seatbelt attachment pathway is disposed at a rear end of the base (see Figure 1); the seatbelt attachment pathway comprises a horizontal orientation (note the left-to-right and side-to-side (i.e. horizontal) orientation).
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by adding a seatbelt attachment pathway as extending through the base from a first side of the base to a second side of the base, the seatbelt attachment pathway being configured to receive a portion of an automobile seatbelt; wherein the base is configured to be secured to an automobile seat via at least the automobile seatbelt; wherein the seatbelt attachment pathway comprises a non-vertical orientation, horizontal orientation; wherein the seatbelt attachment pathway is disposed at a rear end of the base.  These modifications enhance securement of the assembly to an automobile seat for improved user safety.

Claims 13-18, and 21, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Horsfall (20150336481) in view of Bendure et al (20060197364).
The primary reference shows all claimed features of the instant invention with the exception of a seatbelt attachment pathway extending through the base from a first side of the base to a second side of the base.
In the primary reference, note a car seat comprising: a base (12) comprising a seatbelt attachment pathway (see ¶ 0041, lines 6-12) extending from a first side of the base to a second side of the base, the seatbelt attachment pathway configured to receive a portion (7) of an automobile seatbelt (6); and a seat (32, 34) coupled to the base, the seat is configured to rotate at least 180 degrees with respect to the base from a front-facing rotational position to a rear-facing rotational position (see Figures 7A-7B).
Regarding claim 14, note the base has a first vertical axis (along the front edge of 12; see Figure 7A) and is configured to be secured to an automobile seat via at least the automobile seatbelt, and wherein the base is configured to rotate about a second vertical axis (through 42) that is offset with respect to the first vertical axis.
Regarding claim 15, note a coupling mechanism configured to secure the seat in a plurality of predetermined rotational positions (see lines 1-5 in ¶ 0064), wherein the predetermined rotational positions comprise the front-facing rotational position and the rear-facing rotational position.
Regarding claim 16, note the seat is in an angled position when the second portion is in the rear-facing rotational position (Figure 7A), and the seat is in an upright position when the second portion is in the front-facing rotational position (Figure 7B).
Regarding claim 17, note the seatbelt attachment pathway comprises a non-vertical orientation.  Note left-to-right and side-to-side (i.e. horizontal) orientation.
Regarding claim 18, note the seatbelt attachment pathway is disposed at a rear end of the first portion (see Figure 7A).
Regarding claim 21, note the seatbelt attachment pathway comprises a horizontal orientation.  Note left-to-right and side-to-side (i.e. horizontal) orientation.
The secondary reference conventionally teaches configuring a car seat with a seatbelt attachment pathway (28) extending through a base from a first side of the base to a second side of the base.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the seatbelt attachment pathway as extending through the base from a first side of the base to a second side of the base.  This modification provides an alternate, equivalent configuration for the seatbelt attachment pathway, wherein either configuration performs equally as well as the other.  No advantage is gained and no problem is solved by incorporating one configuration over the other.  The choice of configurations is merely a design consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/October 6, 2022                              Primary Examiner, Art Unit 3636